UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1790



JOHN S. BADOH,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-546-815)


Submitted:   March 27, 2006                 Decided:   April 19, 2006


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Sopo Ngwa, Silver Spring, Maryland, for Petitioner. Rod J.
Rosenstein, United States Attorney, John W. Sippel, Jr., Assistant
United States Attorney, Baltimore, Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            John    S.   Badoh,    a     native     and    citizen    of   Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (Board) adopting and affirming the Immigration Judge’s (IJ)

order denying his applications for asylum, withholding of removal,

and   protection    under   the        Convention    Against    Torture.       Badoh

contends that his asylum application was timely filed and that he

established eligibility for that relief.                    As the IJ and Board

concluded that the asylum application was untimely, we find that

consideration of these claims is barred. See 8 U.S.C. § 1158(a)(3)

(2000).

            Badoh also challenges the finding that he failed to

qualify for withholding of removal. “To qualify for withholding of

removal, a petitioner must show that he faces a clear probability

of    persecution    because      of    his   race,       religion,   nationality,

membership in a particular social group, or political opinion.”

Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir. 2002) (citing INS v.

Stevic, 467 U.S. 407, 430 (1984)). Having conducted our review, we

conclude that substantial evidence supports the finding that Badoh

did not establish eligibility for withholding of removal.

            We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                  PETITION DENIED



                                         - 2 -